Judge Baley
dissenting.
In my judgment the majority opinion places undue emphasis upon citizenship rights as they relate to the criminal statute involved.
By the passage of G.S. 14-415.1 the legislature made it unlawful for a convicted felon to possess firearms.
G.S. 14-415.2 granted an exemption for convicted felons whose citizenship had been restored under the law as it then existed.
Chapter 251 of the 1973 Session Laws automatically restores citizenship to all convicted felons.
The majority interprets Chapter 251 as effectively emasculating the Felony Firearms Act and permitting all convicted felons who have served their sentences to possess firearms. I disagree.
In my view G.S. 14-415.2 was applicable only to the law existing at the time it was passed. Chapter 251 negates and makes null and void the exemption concerning restoration of citizenship, not the penal statute itself, and thereby makes it an offense for all convicted felons to possess firearms without *245regard to their restoration of citizenship. The federal Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. App., Sections 1201, et seq., contains a similar provision.
I do not think it is an arbitrary or unreasonable classification to forbid those who have committed felonies to possess firearms; I would affirm the conviction.